178 S.E.2d 32 (1970)
10 N.C. App. 181
STATE of North Carolina
v.
Harry MARTIN, Jr.
No. 7010SC611.
Court of Appeals of North Carolina.
December 16, 1970.
*33 Atty. Gen. Robert Morgan, by Trial Atty. Donald M. Jacobs, Raleigh, for the State.
Peyton B. Abbott, Raleigh, for defendant.
BROCK, Judge.
Defendant excepts to and assigns as error the entry of judgment in each case; these assignments of error present the cases for review for error appearing on the face of the records. 3 Strong, N.C.Index 2d, Criminal Law § 161, p. 112.
The bill of indictment in each case is proper in form and clearly identifies the premises broken into. Defendant was represented by experienced counsel appointed by the Court. The trial judge painstakingly examined defendant concerning his understanding and the voluntariness of his pleas of guilty; and upon competent evidence determined that the pleas were understandingly and voluntarily entered. The sentences imposed are well within the limits of what legally might have been imposed.
On appeal defense counsel candidly states that he can find no error; with this appraisal we agree.
No error.
MORRIS and VAUGHN, JJ., concur.